WHEELER, District Judge.
This cause has now been heard on motion of the National Bank of Redemption, a common creditor, that has joined as plaintiff in the original cause, for leave to intervene in foreclosures pending herein, and defend against the mortgages. The application is not founded upon, nor accompanied by, any allegation or statement of any defense to the mortgages, or either of them, not set v. by the mortgagor; or of any evidence, or that any exists, in support of any defense set v. by the mortgagor, that might he introduced if this motion should he granted. According to the statements of counsel at the argument, the only defense for which foundation is known by them is that the mortgages are ultra vires. This defense arises upon the surface of the proceeding, and may he urged at the final hearing by any party allowed to he heard, as any party interested, apparently, in fairness, if not of strict right, should be. No reason is made to appear warranting granting the motion, with, its consequent delay. Motion denied.